DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/237,919 filed on 01/02/2019 have been examined and fully considered.
Claims 1-21 are pending Instant Applicant. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 was filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
Claims 1-7 are directed to an apparatus. Therefore, claims 1-7 are within at least one of the four statutory categories. 
Claims 8-14 are directed to a method. Therefore, claims 8-14 are within at least one of the four statuary categories.

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	An apparatus for updating a current probability density function, the apparatus comprising: 
	an electronic processor configured to:  
	5store the current probability density function (PDF) of objects within a location; 
	receive first information from a first remote device at a first position within the location, the first information comprising a vehicle identification, a first PDF of the objects within the location and a sensor 10identification that identifies a first sensor used to generate the first PDF; 
	receive second information from a second remote device at a second position within the location, the second information comprising a vehicle identification, a second PDF of the objects within the location and a sensor identification that identifies a second sensor used to generate 15the second PDF, wherein the first information and the second information are received within a time period; 
	determine a first rank for the first PDF based on locations of the objects in the first PDF compared to locations of the objects in the current PDF;  
20determine a second rank for the second PDF based on locations of the objects in the second PDF compared to locations of the objects in the current PDF; 
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; and 
	25update the current PDF based on the combined PDF.  
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental processes”, and “mathematical concepts” because under its broadest reasonable interpretation, the claim covers an error predication equation be determined or calculated which is a mathematical concept or steps to be performed.  For example, “store the current probability density function (PDF) of objects within a location; receive first information from a first remote device at a first position within the location, the first information comprising a vehicle identification, a first PDF of the objects within the location and a sensor 10identification that identifies a first sensor used to generate the first PDF; receive second information from a second remote device at a second position within the location, the second information comprising a vehicle identification, a second PDF of the objects within the location and a sensor identification that identifies a second sensor used to generate 15the second PDF, wherein the first information and the second information are received within a time period; determine a first rank for the first PDF based on locations of the objects in the first PDF compared to locations of the objects in the current PDF;  20determine a second rank for the second PDF based on locations of the objects in the second PDF compared to locations of the objects in the current PDF; combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; and 25update the current PDF based on the combined PDF”. These limitations can be done by processing and updating a current probability density function.

	An apparatus for updating a current probability density function, the apparatus comprising: 
	an electronic processor configured to:  
	5store the current probability density function (PDF) of objects within a location; 
	receive first information from a first remote device at a first position within the location, the first information comprising a vehicle identification, a first PDF of the objects within the location and a sensor 10identification that identifies a first sensor used to generate the first PDF; 
	receive second information from a second remote device at a second position within the location, the second information comprising a vehicle identification, a second PDF of the objects within the location and a sensor identification that identifies a second sensor used to generate 15the second PDF, wherein the first information and the second information are received within a time period; 
	determine a first rank for the first PDF based on locations of the objects in the first PDF compared to locations of the objects in the current PDF;  
	20determine a second rank for the second PDF based on locations of the objects in the second PDF compared to locations of the objects in the current PDF; 
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; and 
	25update the current PDF based on the combined PDF.  

Regarding the additional limitations of a mapping platform, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, an apparatus for updating a current probability density function is recited as a high-level of generality (i.e., combining sensor data from multiple sensors and updating a probability density function of objects within an area) to apply the exception using generic components.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mapping platform amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claims 2-7 recite the limitations that further elaborates on the abstract idea present in claim 1 and claims 2-7 are rejected for reason(s) stated above.
	Claim 8 is similar to claim 1, the claims are rejected for reason(s) stated above.  Therefore claim 8 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claims 8-14 recite the limitations that further elaborates on the abstract idea present in claim 2-7 and claims 8-14 are rejected for reason(s) stated above.
Claim 15 is similar to claim 1, the claims are rejected for reason(s) stated above.  Therefore claim 15 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4-9, 11-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Broek et al. (US-2012/0271518; hereafter known as Broek) in view of Adam et al. (US-2014/0324339) and  further view of Sell et al. (US-2017/0264688).
	Regarding Claim 1, Broek discloses an apparatus for updating a current probability density function (Para. [0037], lines 7-10, In a second step 32, data processor 12 computes a first probability density function for a future time point "t" from an initial probability density and/or initial values that are determined from the vehicle sensor data; Para. [0041], lines 1-5, data processor 12 determines a correction factor F for application to a part of the first probability density function that applies to the portion of the road associated with the direction in which the vehicle is driving), the apparatus comprising: 
	an electronic processor (Para. [0023], line 3, a data processor 12) configured to:  
	5store the current probability density function (PDF) of objects within a location (Para. [0038], lines 1-4, In third step 33, data processor 12 first computes an aggregate of probabilities defined by the first probability density function for a set of positions defined by map data from map storage device 14);
	receive first information from a first remote device (Para. [0065], Alternatively, part of the components may be outside the vehicle, for example if a wireless communication channel between the vehicle and these components is provided. Thus for example object detector 10, data processor 12, map storage device 14, position sensor 16 and/or velocity sensor 18 may all be located outside the vehicle 10. A roadside object detector 10, position sensor 16 and/or velocity sensor 18 may be used in communication with an in-vehicle data processor 12, for example) at a first position within the location… a first PDF of the objects within the location (Para. [0011], lines 3-8, The first one of the regions may comprise a portion of the road for driving in the direction of travel of the vehicle, as defined by map data. The correction factor modifies the distribution of the preliminary probability density over different regions in favour of said first region) and … a first sensor used to generate the first PDF (Para. [0053], lines 1-3, Additional sensors or other sensors may be used to increase the accuracy of the initial state vector and/or initial probability densities; Para. [0054], lines 4-8, Although an embodiment has been described wherein the factors F, Fi are applied after computing probabilities for collision areas, it should be appreciated that instead the factors may be applied to the representation of the probability density function);
	receive second information from a second remote device at a second position within the location,…, a second PDF of the objects within the location (Abstract: a second region that comprises a road part for traffic in the opposite direction and a third region bordering on the road. The regions are used to obtain a correction factor of the computed probability density function in the first region (33). The correction factor is computed dependent on the aggregates of the probability density function in respective ones of the regions) and … a second sensor used to generate 15the second PDF (Para. [0053], lines 1-3, Additional sensors or other sensors may be used to increase the accuracy of the initial state vector and/or initial probability densities; Para. [0054], lines 4-8, Although an embodiment has been described wherein the factors F, Fi are applied after computing probabilities for collision areas, it should be appreciated that instead the factors may be applied to the representation of the probability density function), wherein the first information and the second information are received within a time period (Para. [0027], lines 1-9, In operation data processor 12 may maintain information representing a probability density function po (r;t) that defines probabilities that vehicle 20 will be in regions at different positions "r" on the road at a future time "t". The position r may be represented by two dimensional coordinates x, yon the road surface for example. Data processor 12 maintains further information representing one or more further probability density function pi(r;t) for the other vehicle 22, and optionally further vehicles (not shown)).  	
	Broek does not explicitly teach:
	…the first information comprising a vehicle identification…
	…a sensor 10identification that identifies a first sensor…
	…the second information comprising a vehicle identification… 
	…a sensor identification that identifies…
	determine a first rank for the first PDF based on locations of the objects in the first PDF compared to locations of the objects in the current PDF;  
	20determine a second rank for the second PDF based on locations of the objects in the second PDF compared to locations of the objects in the current PDF; 
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; and  
	25update the current PDF based on the combined PDF.
	However, in the same field of endeavor, Adam teaches:
	determine a first rank for the first PDF based on locations of the objects in the first PDF compared to locations of the objects in the current PDF (Para. [0059], Bayes filters combine the state space 512, the measurement space 505, the system model 510, and the measurement
models 504 to recursively estimate the state of the system with the tracked object(s) using one or more sensors. If data from several ones of the sensors 101 are involved, this process is often referred to as "data fusion"., The blocks 503, 511 and 506 in FIG. 5 representing the Bayes filters provide a PDF as their output;  Para. [0081], lines 6-17, when one of more of the measurements from the sensor 101 is too far away from previous measurements forming the track (i.e. outlier measurements) it is very unlikely that the measurements belong together. Only the measurements that are inside a region around the predicted measurement of the track, the gate, are further considered and outlier measurements are discarded. In doing so, the tracking system can be adopted for computational constrains of the ADAS in which the tracking system shall be used. This is necessary if the sensor 101 delivers a comparably large number of measurements as input to the system);  
	20determine a second rank for the second PDF based on locations of the objects in the second PDF compared to locations of the objects in the current PDF (Para. [0078], lines 4-11, The likelihood is a discrete distribution and specifies the probabilities that the object exists now given all measurements 601 provided by one or more of the sensors 101 including the ones of the current time step. The update step 630 can be evaluated for the condition that the track existed in the previous epoch and for the condition that the object did not exist. With this likelihood, the Bayes update is performed to obtain the posterior existence distribution 633); 
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF (Abstract: Tracking systems using multi-object-tracking (MOT) combine
data from a plurality of sensors (101) to derive a state estimate of one or more objects (103) are described; and Para. [0039], lines 1-5, FIG.1 shows a tracking systems using multi-object tracking (MOT) that combines data from a plurality of sensors 101 to derive a state estimate of one or more objects 103. The interfaces to the sensors 101 are such that different ones and different types of the sensors 101 can be used); and   
	25update the current PDF based on the combined PDF (Para. [0041], lines 3-11, It will be seen that the measurement the plurality of blocks 501, 507, and 509 forms a closed loop to update the various states of the tracks. A measurement is made in the measurement prediction block 501 using a prior state PDF 506, the measurement model 504 and the measurement space 505. The Bayes filter 502 uses the results of the measurement model 504 and the measurement space 504 to produce a likelihood integral PDF representing the measured track of a movable object).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as  taught by Broek and combine determine a first rank for the first PDF based on locations of the objects in the first PDF compared to locations of the objects in the current PDF; 20determine a second rank for the second PDF based on locations of the objects in the second PDF compared to locations of the objects in the current PDF; combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; and 25update the current PDF based on the combined PDF as taught by Adam. One of ordinary skill in the art would have been motivated to make this modification in order to compute a refined and updated current probability density function tracking of multiple objects within a location.
	Broek nor Adam does not explicitly teaches:
	…the first information comprising a vehicle identification…;
	…a sensor 10identification that identifies a first sensor…;
	…the second information comprising a vehicle identification…; 

	However, in the same field of endeavor, Sell teaches:
	…the first information comprising a vehicle identification (Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)…
	…a sensor 10identification that identifies a first sensor (Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)…
	…the second information comprising a vehicle identification (Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)… 
	…a sensor identification that identifies (Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)…

as taught by Sell. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of transmitting information through sensors and identifying sensors.
 	Regarding claim 2, the combination of Broek, Adam and Sell teaches the apparatus of claim 1. Broek further teaches wherein the electronic processor is further configured to: 
	determine the first rank is below a predetermined threshold (Para. [0048], lines , The action may be adapted dependent on the location of the collision area for which the product exceeds the threshold, using breaking for example if the area is in the vehicles lane for the direction in which the vehicle is driving and steering otherwise. Different collision avoidance actions may be taken dependent on comparisons with different thresholds); and Atty Dkt. No.: 1884.622US115 Client Ref. No. AB4855-USsend an alert to the first remote device regarding the first sensor based on the first rank being below the predetermined threshold (Para. [0068], lines 5-8, The system may be provided with a transmitter to send warning signals to road users, dependent on collision probabilities computed from the probability density functions and the correction factors).
	Regarding claim 4, the combination of Broek, Adam and Sell teaches the apparatus of claim 1. Broek further teaches wherein the electronic processor is further configured to send the first rank to the first remote device (Para. [0065], lines 9-11, A roadside object detector 10, position sensor 16 and or velocity sensor 18 may be used in communication with an in-vehicle data processor 12, for example), wherein the first rank is used by the first remote device (Para. [0052], lines 1-2, object detector 10 may be used to determine the map data at run time) to generate a PDF of the location (Para. [0059], lines 1-5, the correction factor F could be computed under the assumption that all probability density outside the part of the road for the driving direction of the vehicle 20 is due to failure to account for swerving corrections).
	Regarding claim 5, Broek in view of Adam teaches the apparatus of claim 4. Broek further teaches wherein the electronic processor is further configured to send the current PDF to the first remote device (Para. [0065], lines 9-11, A roadside object detector 10, position sensor 16 and or velocity sensor 18 may be used in communication with an in-vehicle data processor 12, for example). 
	Broek does not explicitly teach wherein the current PDF is combined with a PDF from the first sensor based on the first rank.
	However, in the same field of endeavor, Adam teaches:
	wherein the current PDF is combined with a PDF from the first sensor based on the first rank (Abstract: Tracking systems using multi-object-tracking (MOT) combine data from a plurality of sensors (101) to derive a state estimate of one or more objects (103) are described; and Para. [0039], lines 1-5, FIG.1 shows a tracking systems using multi-object tracking (MOT) that combines data from a plurality of sensors 101 to derive a state estimate of one or more objects 103. The interfaces to the sensors 101 are such that different ones and different types of the sensors 101 can be used).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught in the combination of Broek, Adam and Sell and combine wherein the current PDF is  as taught by Adam. One of ordinary skill in the art would have been motivated to make this modification in order to compute a refined and updated current probability density function tracking of multiple objects within a location.
	Regarding claim 6, the combination of Broek, Adam and Sell teaches the apparatus of claim 1. Broek does not explicitly teach wherein the first device is a vehicle.
	However, in the same field of endeavor, Adam teaches:
	wherein the first device is a vehicle (Para. [0061], lines 5-8, Each of the configurations of the filters 52, 508 and 513 is suitable for solving a variety of probabilistic problems, e.g. estimating the state of a single object like a vehicle).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught in the combination of Broek, Adam and Sell and combine wherein the first device is a vehicle as taught by Adam. One of ordinary skill in the art would have been motivated to make this modification in order to compute a refined and updated current probability density function tracking of multiple objects within a location.
	Regarding claim 7, the combination of Broek, Adam and Sell teaches the apparatus of claim 1. Broek further teaches wherein the first information further comprises a location covariance as a measure of self-localization (Para. [0033], lines 10-15, Optionally the parameters of these initial probability densities may depend on sensor input data. In contrast the values of x and y, the coordinates of the position of the vehicle on the road, may be taken to have definite initial values, but alternatively an initial probability distribution according to measurement uncertainty may be used for these as well) and...

	However, in the same field of endeavor, Adam teaches:
…object-20localization uncertainty (Adam: Para. [0024], lines 1-8, The different stages of the processing chain are based on manifestations of the state space, the system model, the measurement space, the measurement model, or the uncertainty representations. For example, the tracking system may use a two-dimensional radar sensor, which detects the azimuth and the range of the objects. The uncertainty in the measurement values of the azimuth and the range of the object is represented by a Gaussian function).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as  taught in the combination of Borek, Adam and Sell and combine …object-20localization uncertainty as taught by Adam. One of ordinary skill in the art would have been motivated to make this modification in order to compute a refined and updated current probability density function tracking of multiple objects within a location.
	Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. A method for updating a current probability density function (Para. [0037], lines 7-10, In a second step 32, data processor 12 computes a first probability density function for a future time point "t" from an initial probability density and/or initial values that are determined from the vehicle sensor data; Para. [0041], lines 1-5, data processor 12 determines a correction factor F for application to a part of the first probability density function that applies to the portion of the road associated with the direction in which the vehicle is driving), the method comprising operations performed using an In operation data processor 12 may maintain information representing a probability density function).
	Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.
	Regarding claim 9, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise. 
	Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.
	Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Broek further discloses at least one non-transitory computer-readable medium including instructions (Para. [0066], lines 2-9, a programmable processor and a program memory containing a program to make the programmable processor perform the actions described for data processor 12. Alternatively the a control circuit may comprise a plurality of programmable processors and one or more program memories for distributed programs to make a combination of programmable processors perform the actions described for data processor 12) for updating a current probability density function(Para. [0037], lines 7-10, In a second step 32, data processor 12 computes a first probability density function for a future time point "t" from an initial probability density and/or initial values that are determined from the vehicle sensor data; Para. [0041], lines 1-5, data processor 12 determines a correction factor F for application to a part of the first probability density function that applies to the portion of the road associated with the direction in which the vehicle is driving), the computer- 10readable medium comprising instructions that, when executed by a machine, cause the machine to perform operations comprising…
	Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.
	Regarding claim 21, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broek, Adam and Sell as applied to claim 2 above, and further in view of Sankavaram et al. (US-10,152,834).
  	Regarding claim 3, the combination of Broek, Adam and Sell teaches the apparatus of claim 2. Neither Broek nor Adam teaches wherein the alert indicates the first sensor 5requires service.  
	However, in the same field of endeavor, Sankavaram teaches:
the algorithm may include issuing a corresponding low severity prognosis message indicating the sensor state of health degradation and reminding the user and/or service professional of an upcoming maintenance schedule).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught in the combination of Broek, Adam and Sell and combine wherein the alert indicates the first sensor 5requires service as taught by Sankavaram. One of ordinary skill in the art would have been motivated to make this modification in order to convey the prognosis system may provide information to allow a vehicle owner to proactively obtain vehicle service prior to an actual vehicle break down (Sankavaram: col. 10, lines 57-59).
	Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.U./            Examiner, Art Unit 3663                                                                                                                                                                                            
/BAO LONG T NGUYEN/            Primary Examiner, Art Unit 3664